Name: Council Regulation (EEC) No 2989/81 of 19 October 1981 laying down special measures in respect of olive oil producer organizations for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 10 . 81 Official Journal of the European Communities No L 299/ 15 COUNCIL REGULATION (EEC) No 2989/81 of 19 October 1981 laying down special measures in respect of olive oil producer organizations for the 1981/82 marketing year Article 2THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . By way of derogation from the first indent of the first subparagraph of Article 5(2) of Regulation No 136/66/EEC, during the 1981 /82 marketing year, production aid shall also be granted, on the basis of the quantity of olive oil produced, to growers who are members of a producer organization set up before 10 October 1981 , or as regards the Hellenic Republic, having complied, before that date, with the formalities necessary for its setting up, which meets the following conditions :  its composition meets the requirements of Article 5(1 ) and (2) of Regulation (EEC) No 1360/78 ,  it is capable of verifying the olive and olive oil production of its members,  it is empowered to submit an application for production aid for all its member growers,  it is empowered to receive the aid and allocate to each member the share due to him,  it has a minimum number of members or obtains a minimum volume of oil production,  it exercises no discrimination, with regard to any aspect of its activities, between producers who are potential members, and in particular on grounds of nationality or location of establishment. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion (J ), Having regard to the opinion of the European Parlia ­ ment (2), Whereas Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 3454/80 (4), provides inter alia for associations of producer groups recognized pursuant to Regulation (EEC) No 1 360/78 (5 ) to assist with the management of the production aid ; whereas, for this reason, growers who are members of the producer groups forming the asso ­ ciations and individual growers who subject them ­ selves to the checks of a producer group association will receive production aid on the basis of the quan ­ tity of olive oil obtained ; Whereas because of the delays to implementing the system laid down in Reguation (EEC) No 1360/78 , producer groups and their associations cannot be recognized in time for the arrangements in question to become operational on 1 November 1981 , the date laid down by Regulation (EEC) No 1917/80 (6); whereas under these circumstances application of the system instituted by Regulation (EEC) No 1917/80 shoud therefore be deferred until the beginning of the 1982/83 marketing year and the temporary measures applied with regard to olive oil producer organizations during the past three marketing years should be retained for the 1981 /82 marketing year ; Whereas, by reason of the existing situation in Greece, provision should be made, as regard this Member State, to extend the time limit for setting up producer organizations, 2. Producer organizations referred to in paragraph 1 shall , not later than 31 October 1981 , submit an appli ­ cation to the competent authorities -of the Member State concerned for verification that the conditions set out in paragraph 1 have been met.HAS ADOPTED THIS REGULATION : Article 1 The Member State shall : In the second paragraph of Article 3 of Regulation (EEC) No 1917/80, '1 November 1981 ' is hereby replaced by 1 November 1982. (') OJ No C 226, 5. 9 . 1981 , p. 3 . (2) Opinion delivered on 16 October 1981 (not yet published in the Official Journal). (3) OJ No 172, 30 . 9. 1966, p . 3025/66 . ( «) OJ No L 360, 31 . 12. 1980, p . 16 .  take a decision on the application within 45 days of the date of its submission,  then notify the Commission and the producer organizations concerned of its decision within 15 days. (5) OJ No L 166, 23 . 6 . 1978, p. 1 . (0) OJ No L 186, 19 . 7 . 1980, p . 1 . No L 299/ 16 Official Journal of the European Communities 20 . 10 . 81 Article 33 . Producer organizations set up during the 1978 /79, 1979/80 and 1980/81 marketing years under Council Regulations (EEC) No 2752/78 ( ! ), (EEC) No 2377/79 (2) and (EEC) No 2528/80 (3 ) shall continue to benefit from the aid arrangements provided for in paragraph 1 . Such producer organizations shall , by 20 October 1 98 1 at the latest, inform the Member State concerned of any amendment to their structure which may have taken place since they were recognized. 1 . The producer organizations referred to in Article 2 may retain a percentage, to be determined, of the amount of the production aid paid to them. This percentage is intended to cover the costs of activities of producer organizations arising under Article 2 ( 1 ). 2 . Detailed rules for the application of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC. The Member State concerned shall : Article 4 Articles 5 (3), 12 ( 1 ) and 20d (2) of Regulation No 136/66/EEC shall apply to the producer organizations specified in Article 2 of this Regulation .  on the basis of this information , verify whether the conditions set out in paragraph 1 continue to be met,  notify, no later than 5 November 1981 , the Commission and the producer organizations concerned of the outcome of these verifications. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1981 . For the Council The President P. WALKER (  ) OJ No L 331 , 28 . 11 . 1978, p . 8 . (2 ) OJ No L 274, 31 . 10 . 1979 , p . 1 . (3 ) OJ No L 254, 2. 10 . 1980 , p . 1 .